829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles L. REED, Plaintiff--Appellant,v.Charles L. BENNETT;  Joel Clark;  Hon.  James P. Lumpkin;Defendants--Appellees,McCarthy Brothers Construction Company, Defendant.Charles L. REED, Plaintiff--Appellant,v.McCARTHY BROTHERS CONSTRUCTION COMPANY;  Charles L. Bennett;Joel Clark;  Hon.  James P. Lumpkin,Defendants--Appellees.Charles L. REED, Plaintiff--Appellant,v.McCARTHY BROTHERS CONSTRUCTION COMPANY;  Charles L. Bennett;Joel Clark;  Hon.  James P. Lumpkin;Defendants--Appellees.
Nos. 86-2193, 87-2025 and 87-2030.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided Sept. 23, 1987.

Charles L. Reed, pro se.
Frederick Warren Beck, III, Francis Edmund Telegadas, Seawell, Dalton, Hughes & Timms;  Linwood Theodore Wells, Jr., Assistant Attorney General;  Michael Lawrence Sarahan, Assistant City Attorney, William Joe Hoppe, Senior Assistant City Attorney;  Stacy F. Garrett, III, Commonwealth's Attorney's Office, for appellees.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Charles L. Reed brought this pro se action alleging that McCarthy Brothers Construction Company and one of its employees ("McCarthy") acted in a racially discriminatory manner in refusing to increase Reed's pay rate and in terminating the night watchman agreement between Reed and McCarthy.  The complaint also alleged that a police officer, a prosecutor, and a state court judge violated Reed's rights when Reed was arrested and convicted for trespassing.


2
The district court dismissed the three state defendants on the pleadings after a hearing, correctly finding that the prosecutor and judge were immune from suit and that the complaint against the police officer was deficient.  The district court later, after some discovery, entered summary judgment for McCarthy.  Reed appeals.


3
After a review of the record and the informal briefs, we affirm the judgment for McCarthy on the reasoning of the district court.  Reed v. McCarthy Brothers Construction Co., C/A No. 86-0591 (E.D. Va., Feb. 11, 1987).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.  Reed's motion to transfer the case to a criminal jurisdiction is denied.


4
AFFIRMED.